Exhibit 10.1

November 13, 2013

Russell Sakamoto

7337 W 88th Place

Los Angeles, California 90045

Re: Offer of Employment

Dear Russell Sakamoto,

Bridgepoint Education is pleased to offer you the position of Vice President /
Chief Accounting Officer and Corporate Controller. This is a full-time, exempt
position to start on December 2nd, 2013. As an exempt employee you may work
different or additional hours as necessary. This position is located at 13500
Evening Creek Drive North, San Diego, CA 92128.

You will receive a copy of the Bridgepoint Education (THE COMPANY) employee
handbook and will be subject to all of the provisions of this handbook. You will
also be required to sign an acknowledgment of receipt of the handbook.

Should you accept this job offer, per company policy as set-forth in Bridgepoint
Education Employee Handbook, you will be eligible to receive the following:

Base Salary: You will be paid in semi-monthly installments of $11,458.33 which
is equivalent to $275,000, an annual basis, and subject to deductions for taxes
and other withholdings as required by law.

Sign on Bonus: You are eligible to receive a sign-on bonus of $100,000 less
applicable payroll deductions. You will receive the sign-on bonus upon reporting
to work on your first day of employment and completion of a full payroll cycle
on January 3rd, 2014. The employee understands that the sign-on bonus is
forfeited if the employee fails to report to work and is subject to be
reimbursed to THE COMPANY in the event employment is self-terminated prior to
one (1) year of service. The total financial obligation is calculated on a
monthly pro-rata basis. Therefore every month of employment reduces financial
obligation by 1/12th. For example, if the employee self-terminates after 6
months, the employee would owe THE COMPANY $50,000. If you voluntarily terminate
your employment with THE COMPANY prior to completing 12 months of employment,
you understand and agree that that you must repay all unearned amounts advanced
to you on or before your separation date. Nothing in this paragraph affects the
at-will nature of your employment as described below. The financial obligation
is waived after twelve (12) months of full-time employment.

Performance Bonus: You are eligible to participate in the Senior Management and
Executive Leadership Incentive Plan. Your bonus target will be 40% of your
annual salary and it will be paid out in annual installments. Your actual bonus
payouts may vary based on the achievement of THE COMPANY initiatives.



--------------------------------------------------------------------------------

Eligibility to participate begins on the first day of the first full quarter
after 90 days of consecutive employment. You must be employed on the last day of
the fiscal year in order to be entitled to that year’s bonus payout. The
Performance Bonus is not part of the employee’s base pay and is considered
taxable income. The Performance Bonus is subject to change or termination at
management’s discretion.

Equity Grants: You will receive an initial equity grant under the 2009 Stock
Incentive Plan, subject to approval by the Bridgepoint Board of Directors. This
award will be granted in the form of Restricted Stock Units which will be
subject to the company’s standard 4 year vesting schedule. The value of this
initial grant will be $100,000 with the number of RSUs determined by dividing
the value of the grant by the closing trading price on the date of BOD approval.
Future equity grants will be recommended for you by THE COMPANY commensurate
with your level and position within the organization.

Relocation Expenses: You will receive relocation reimbursement commensurate with
your level within the organization, as well as the distance between your current
and accepted work location. This will include six months of temporary housing.
Additionally, you are subject to all provisions set forth in Section 2.7:
Relocation Policy of the Employee Handbook. Reimbursement is contingent upon
proper submittal of relocation cost in accordance with THE COMPANY’s Relocation
Policy. Should relocated employee separate from the company prior to six
(6) months of employment, employee would be responsible for any relocation costs
associated with his/her hire.

Benefits: You are eligible to participate in the standard benefits available to
THE COMPANY’s full-time employees. Currently, the standard benefits include the
following:

 

  •   401(k) Retirement Account and Employee Stock Purchase Plan

 

  •   Health, dental, life and disability insurance - coverage begins on the
first day of the month following 60 days of service

 

  •   Flexible Spending Account

 

  •   Health and Wellness Program

 

  •   Sick Leave and Accrued Vacation

 

  •   Eleven (11) paid Company Holidays

 

  •   Corporate Discount Partnerships

Terms of Employment: Your employment with THE COMPANY is “at will” meaning that
you are not employed for any specific period of time. Your employment can be
terminated with or without cause and with or without notice, at any time, at the
option either of THE COMPANY or you. Similarly, THE COMPANY retains the right to
transfer, demote, suspend or administer discipline with or without cause and
with or without notice, at any time. The at-will nature of your employment
relationship may not be modified except in a writing signed by both the
President of THE COMPANY and you. This constitutes the entire understanding
regarding the at-will nature of your employment.

No Use of Confidential Information: THE COMPANY is extending this offer due to
your skills and abilities and not due to any information you might possess
regarding current or former employers. If you accept this offer, keep in mind
that you may not bring to THE COMPANY any confidential information, trade
secrets, documents or materials from any other employer.

 

-2-



--------------------------------------------------------------------------------

Non-Compete Agreement: You confirm by accepting this offer and working for THE
COMPANY in the position described above, you will not be breaching any previous
agreements with prior employers. Please attach all agreements you have entered
into with any prior employers relating to confidentiality, including, any
non-disclosure, non-competition, and non-solicitation agreements or other
agreements entered into upon your termination of employment with any prior
employers and sign this letter where indicated below to acknowledge your
acceptance of employment on these terms.

Please read the enclosed documents for more information about the benefits that
Bridgepoint Education offers. You are subject to review and complete additional
documentation upon request.

We at Bridgepoint Education hope that you will accept this job offer and look
forward to welcoming you aboard. Your immediate supervisor will be Dan Devine,
Executive Vice President/Chief Financial Officer. Feel free to call Dan Devine
or myself if you have questions or concerns regarding this offer.

This letter represents an offer of employment contingent upon the successful
completion of pre-employment screening. Pre-employment screening includes but is
not limited to: criminal background investigation, credit check background
investigation, verification of education credentials, verification of prior
employment and a professional reference check.

Stephanie Hipolito

Associate Vice President of Talent Acquisition & Development, Bridgepoint
Education

Russell Sakamoto

 

/s/ Russell Sakamoto                

    

Date: 11/14/13

Cc: Dan Devine, Executive Vice President/Chief Financial Officer

 

-3-